Philips, P. J.
The rules of this court were made pursuant to authority conferred upon us by statute and the common law. They are essential to the orderly .and prompt disposition of causes in court. They are published conspicuously in each volume of the reports. Rule fifteen has repeatedly been construed and enforced in published opinions of the court. So that no reasonable excuse can exist for its nonobservance by attorneys bringing causes here for review ; and no just criticism can be made by parties of the action of the court in again respecting its rules, whereby a litigant may have his appeal sent out of court without having the errors complained of reviewed and determined.
It is claimed, for instance, by appellants that this action, being founded on the contract of a minor defendant, he could only be bound on proof of a ratification after he attained his majority. The appellants claim *134that there was no sufficient evidence of this fact; while the respondent insists there was. And yet the evidence, nor the substance thereof, in its entirety, bearing on this issue is not set out in the abstract. He who assigns error must make that error apparent; as “that which the court did is to be taken to be right, till the contrary appears ; this is the rule, he who wishes to reverse anything done by the court below, must show it to be wrong.” Foster v. Nowlin, 4 Mo. 23. For aught we know, from the printed matter furnished us by the appellants, the evidence on this issue may have been amply sufficient to support the verdict, and so much so as to warrant us in saying that the verdict and judgment were so manifestly for the right party as to forgive any technical errors committed by the court in the progress of the trial.
We cannot, on a mere issue of fact, accept the deductions made by counsel from the evidence ; but we must have the whole of the evidence bearing on such issue, as preserved in the bill of exceptions. Criticism is made of the action of the court in passing on certain instructions, without setting out all the instructions given. For aught we know from anything furnished us in the printed paper by appellants, the law may have been properly declared in the series of instructions given. Wilkerson v. Railroad, 26 Mo. App. 149, 150. Nor could we safely determine the propriety and correctness of any instruction as applied to a question of fact without knowing the state of the proofs in detail.
It follows that the judgment must be affirmed, as we fail to find any reversible error in this record.
All concur.